Citation Nr: 0941698	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for Thompson's 
myotonia. 

4.  Entitlement to service connection for a chronic left knee 
disability. 

5.  Entitlement to service connection for a chronic right 
knee disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on active duty for training during 
(ACDUTRA) from January 1983 to April 1983 and subsequently in 
the Reserves, where in 2003, he completed "20 or more 
[years] of [qualifying service] for [retired] pay at age 60.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Montgomery, Alabama, (hereinafter RO). 

The issues of entitlement to service connection for 
psoriasis, arthritis and Thompson's myotonia addressed in the 
REMAND portion of the decision below requires additional 
development and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current right or left knee disability is not demonstrated.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §  3.303 (2009).

2.  A right knee disability was not incurred in or aggravated 
by service 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §  3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in April and September 2004 
prior to initial adjudication that informed the appellant of 
the information and evidence necessary to prevail in his 
claims.  While the Board has considered the assertion by the 
appellant's representative in the October 2009 presentation 
to the Board that the notice provided to the appellant was 
faulty to the extent that it did not inform him of the 
particular requirements for establishing service connection 
for disabilities incurred as a result of active duty for 
training (ACDUTRA) or inactive duty training, (INACDUTRA), 
these specific requirements will not be relied upon by the 
Board in the adjudication that follows.  As such, error in 
this regard is harmless.   

As for the duty to assist, while not all of the appellant's 
service medical records appear to have been associated with 
the claims file, many have, and none show any knee problems 
after 1983.  In addition, the private medical records the 
appellant sought to have obtained have been associated with 
the claims file.  As these date from the late 1990s' to a 
point in time after 2003, and they fail to reflect the 
presence of any knee disability, delaying a decision on this 
aspect of the appeal to search for any service treatment 
records which would necessarily date from 2003 or earlier is 
unnecessary, since they could not show a current knee 
disability.  For the same reason, an examination of the 
appellant is unnecessary in the absence of any medical 
evidence that this claimed disability currently exists.  
Accordingly, further development as to this issue is 
necessary.  





II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  The term 
"active military, naval, or air service" includes ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of INACDUTRA which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  
Congenital disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); See Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

With respect to the knees, the appellant's treatment records 
from his initial period of active duty for training from 
January 1983 to April 1983, document bilateral knee 
complaints beginning in January 1983.  Various diagnostic 
assessments were offered to account for these complaints, but 
it appears they were ultimately attributed to a hamstring 
strain and a stress fracture on the left.  By the end of 
February 1983, however, the appellant reported 100 percent 
pain relief, and he was discharged from the physical therapy 
that had been provided.  Thereafter, the various medical 
examinations of the appellant during his career in the 
Reserves make no mention of any knee complaints or diagnoses, 
and none of the voluminous private medical records dated from 
1997 to 2004, obtained in connection with the claim show any 
knee complaints or diagnoses.  There being no competent 
evidence of any current left or right knee disabilities, a 
basis upon which to establish service connection has not been 
presented, and this aspect of the appeal is denied.  


ORDER

Entitlement to service connection for a chronic left knee 
disability is denied. 

Entitlement to service connection for a chronic right knee 
disability is denied.  


REMAND

Although the analysis of the claims addressed above do not 
require a discussion of the distinction between benefits 
based on periods of active duty, and those arising from 
active duty for training or inactive duty training, the 
analysis of the appellants remaining claims will require such 
a discussion.  As the appellant's representative noted in his 
October 2009 Appellate Brief Presentation, the appellant has 
not been notified of this distinction.  This procedural 
defect should be corrected.  

Furthermore, it is observed that the evidence of record 
suggests additional service medical records exist.  In this 
regard, the evidence includes a letter from the commander of 
the appellant's Reserve Unit to the appellant, dated in April 
2003, indicating he was medically disqualified for continued 
service in the U.S. Army Reserves.  Subsequently, the 
appellant was re-assigned to the Retired Reserve, effective 
in July 2003, pursuant to Department of the Army Orders, 
dated in July 2003.  The documentation reflecting why the 
appellant was medically disqualified for continued service 
has not been associated with the claims file, nor is it clear 
if it would be futile to continue to search for such records.  
As such, further efforts in this regard should be undertaken.   

Accordingly, this matter is remanded for the following:  

1.  The RO should conduct efforts, to 
include contacting the appellant and 
any appropriate agency or Reserve unit, 
to obtain copies of his personnel 
records as well as the medical records 
used in the 2003 determination that he 
was not medically qualified for 
continued service in the U.S. Army 
Reserves.  If it is not possible for 
this information to be obtained, this 
fact should be specially documented by 
the RO.  

2.  The RO should explain to the 
appellant, the basis upon which service 
connection may be established for those 
who served on active duty for training 
and inactive duty training.  

3.  Next, after undertaking any 
additional development as may be 
indicated by the record, including 
conducting a medical examinations to 
ascertain whether any claimed 
disability increased in severity during 
a period of active duty for training, 
or inactive duty for training, the 
appellant's claims should be re-
adjudicated.  If this does not result 
in a complete grant of all benefits 
sought by the appellant, he and his 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


